Citation Nr: 1133497	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  11-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hearing loss, tinnitus, ear infections, high fever, and an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Appellant enlisted in the Marine Corps Reserves (USMCR) in December 1960.  He had full-time active duty for training (ADT or ACDUTRA) from February 1961 to August 1961 and inactive duty training (INACDUTRA) in August 1962, August 1963, August 1964, and August 1965, as well as unverified periods of reserve component service thereafter, until he was separated from the USMCR in December 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Appellant is a participant in the Expedited Claims Adjudication (ECA) Initiative.


FINDINGS OF FACT

1.  The Appellant was not disabled due to hearing loss or tinnitus during a period of performance of ACDUTRA from February 1961 to August 1961 or during any other period of performance of reserve component service.  

2.  The Appellant was briefly treated for complaints of ear infection or high fever on several occasions during a period of ACDUTRA in 1961, but those complaints resolved, and were not treated again during the remainder of the Appellant's reserve service prior to separation in 1966, and the Appellant's lay evidence that a disease treated during ACDUTRA was chronic thereafter to the present, although never medically diagnosed or treated, is not credible.  

3.  The Appellant is not entitled to a presumption of soundness as to defective vision noted less than one week after his entry into ACDUTRA, and the medical evidence establishes that his vision did not change during his period of ACDUTRA.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for tinnitus, including as secondary to hearing loss, are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for ear infections or high fever are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

4.  The criteria for service connection for an eye disorder, including based on aggravation, are not met.  38 U.S.C.A. §§ 101, 106, 1110, 1111, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385, 3.310(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant contends that he is entitled to service connection for the claimed disorders.  Before the Board assesses the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  

Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the Appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The duty under the VCAA to notify the Appellant of the criteria for service connection was satisfied by way of letters issued to the Appellant in October 2010 and November 2010.  The initial letter advised the Appellant of the law and regulations governing service connection claims.  The November 2010 letter provided information as to the law and regulations governing claims for service connection where the Appellant's service was ACDUTRA or INACDUTRA, that is, where the underlying service is reserve component service.  Both notices included information regarding disability rating(s) and effective date(s) mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the communications to the Appellant assumed that the Appellant had completed "active" service and that status as a Veteran had been established.  The outcomes of the claims at issue were not prejudiced by the RO's assumption that the Appellant was a Veteran, and there is no prejudice to the Appellant from the Board's use of terminology which conforms with the Appellant's service and the adjudicative determinations, where the Appellant's service was reserve service, including ACDUTRA and INACDUTRA, and he has not been granted service connection for any disorder.  

The Board notes that the characterization of the Appellant's service in the decision below as ACDUTRA and INACDUTRA is required by law.  To the extent that the content or notice of prior communications failed to identify any law or regulation governing service characterized by the service department as ACDUTRA or INACDUTRA, the definition of "active" and "inactive" service is a matter of law and the Appellant is not prejudiced by the discussion of applicable law and regulations.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).   

Duty to assist

The treatment records, reports of periodic examinations, and entrance and separation examinations associated with the Appellant's 1961 ACDUTRA and following are associated with the claims file.  The Appellant does not contend that any additional ACDUTRA or INACDUTRA records are available.  

The Board acknowledges that the Appellant was provided VA examination only as to the claims for service connection for hearing loss and tinnitus.  VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit," including "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(a)(1), (d)(1); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  

The Secretary's duty to assist requires that he provide a VA medical examination to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain diseases, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 5103A(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i) (2011).

In this case, the Appellant has not contended that "high fever" in service resulted in a disability that is currently manifested.  The Appellant has contended that he has "ear problems since service due to exposure of noise," but that contention is addressed in the VA audiology examination provided to the Appellant in 2011.  To the extent that the Appellant raises a lay contention that he has ear infections, the private post-service clinical records dated from 2001 to 2009 disclose no treatment of ear infections.  

The periodic examinations for reserve service from 1962 to 1966 disclose that the Appellant was not treated for an ear infection or fever, or residuals of such disorder, during the last four years of his enlistment in reserve service, and establish that he did not have a chronic ear infection or high fever, or chronic residuals of such disease.  VA examination is not required, since the reserve service records and private records contradict any lay contention that the Appellant had chronic residuals of an ear infection or high fever during the remainder of his reserve service or currently manifests chronic residuals of those disorders.  

To the extent that the Appellant may argues that his lay statements trigger VA's duty to provide a medical nexus opinion, a claimant's generalized lay statements linking his present injury to service do not automatically entitle him to a VA medical examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (holding that the Board "must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to.").  In this case, if the Appellant has attempted to argue that he has had chronicity or continuity of symptoms of an ear infection or high fever, those lay contentions are contradicted by the reserve periodic examinations reports from 1962 to 1966 and by the private clinical records dated form 2001 through 2009.  

The evidence is insufficient to trigger VA's duty to provide a medical nexus opinion, because there is no evidence that the Appellant has a current disability due to an ear infection or high fever during ACDUTRA, there is no diagnosis of a current ear infection or high fever disorder, and there is no evidence that the Appellant has a disability or persistent or recurrent symptoms of related to or associated with his service.  It appears to the Board that the Appellant does not meet any criterion under McLendon which would trigger a duty to provide the Appellant with a VA examination.  If the Appellant does meet one, or even two, of the criteria under McClendon based on his lay statements, the Board finds that the lay statements are of such low persuasive value that the duty to assist, even considering that the duty may have a low threshold, is not triggered.  

The Appellant does not contend that he receives Social Security Administration benefits based on disability rather than age.  He does not contend that there are any other records available that might substantiate his claims.  

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Claims for service connection 

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service (emphasis added).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Thus, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the Appellant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(22, (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim is based on a period of INACDUTRA, there must be evidence that the individual concerned died or became disabled as a result of an injury incurred or aggravated during the period of INACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty, unless the claim involves myocardial infarction.  In the absence of such evidence, the period of INACDUTRA would not qualify as "active military, naval, or air service" and the Appellant would not achieve Veteran status for purposes of the claim.  

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist claimants in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  Additionally, if a Veteran served in combat, certain evidentiary burdens may be shifted.  38 U.S.C.A. § 1154.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and Appellant does not achieve Veteran status for purposes of that claim."); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Facts 

An official DD Form 214 reflects that the Appellant enlisted in the USMCR in December 1960.  He had full-time active duty for training (ADT or ACDUTRA) from February 1961 to August 1961.  The DD214 states that the Appellant was inducted when he was "As[si]g[ned] 6 mo acdutra."  The DD214 also reflects that the Appellant's was discharged when he was "Released from initial tour of acdutra."  A February 1961 induction examination reflects that the Appellant was found physically qualified for "6 mo active duty for training."

The "Statement of Service," NA Form 13041-A, obtained by the Appellant from the National Personnel Records Center, shows that the Appellant reported for "AD Training" in February 1961.  Each notation regarding the Appellant's service, including the February 1961 induction date and August 1961 release date, is followed by an asterisk.  The next column on the form notes that asterisks denote active duty for training (ACDUTRA).  Although the form indicates that the asterisks denoting ACDUTRA are for columns C and D, and the Appellant's service from February 1961 to August 1961 is in column B, the Board finds that the context of the form, including the Appellant's enlistment and service in the "USMCR" is service in a reserve component.  

1.  Claims for service connection for hearing loss and tinnitus

The Appellant's hearing acuity was tested by a whisper test at the time of induction examination in November 1960.  Another whisper test was conducted in February 1961.  Another whisper test was conducted in August 1961.  No whisper test disclosed any abnormality of the Appellant's hearing during or at separation from his period of ACDUTRA.  There is no record that the Appellant reported tinnitus.  

July 1963 and July 1964 periodic examinations disclose that whisper tests of the Appellant's hearing were conducted.  In August 1965, audiology examination discloses the Appellant had a 5 decibel hearing loss at 500 Hertz in the left ear.  All other tested levels, from 500 Hertz to 6000 Hertz, in both the left ear and in the right ear, disclosed that the Appellant was able to hear the tested frequency at "0" decibels.  There is no record that the Appellant reported tinnitus.

Following his reserve service, the Appellant worked in the construction industry for approximately 40 years before retiring.  No audiologic evidence from this period has been identified or submitted.  At his January 2011 VA examination, the Appellant reported that he had experienced tinnitus for "quite a while" but was uncertain as to when it first manifested.  

The examiner who conducted a January 2011 VA examination concluded that, in the absence of formal audiograms during the Appellant's "active" service or thereafter, it was not possible to determine precisely if there was a change in his hearing during the short period of service.  (The Board notes that the examiner incorrectly stated the period of the Appellant's ACDUTRA as 2.5 months rather than 6 months, and described the service as "active" rather than ACDUTRA).  The examiner concluded that, given the Appellant's short period of service, and his long period of occupational noise exposure (from 1961 to 2007), it was less than likely that the Appellant's current hearing loss was incurred during his service.

The Board notes that the examiner's opinion is entirely consistent with the August 1965 separation audiogram of record.  The Board notes that service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO-ANSI units.  

Therefore, the 1965 audiogram must be converted from ASA to ISO units.  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  With this conversion, it appears that the Appellant's hearing acuity at the time of the 1965 audiogram was at 20 dB or better at every tested level.  The threshold for normal hearing is from 0 to 20 decibels; higher thresholds indicate some degree of hearing loss).  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The service treatment records disclose that the Appellant was not disabled as a result of hearing loss during any period of ACDUTRA or INACDUTA. Because he was not disabled by hearing loss during any of his periods of reserve service, service connection for hearing loss is not authorized by law.  

The records likewise establish that the Appellant was not disabled as a result of tinnitus during any period of ACDUTRA or INACDUTA. Because he was not disabled by tinnitus during any of his periods of reserve service, service connection for tinnitus is not authorized by law.  The Board has considered the Appellant's lay evidence that he has had tinnitus for "quite a while."  Because the Appellant had reserve service rather than active service, even if his lay evidence were to be interpreted as establishing continuity and chronicity of tinnitus from 1961 to the present, that lay evidence does not provide a basis for a grant of service connection, since the Appellant does not contend that he was disabled due to tinnitus during an period of actual performance of reserve service.

The evidence during ACDUTRA, the 1965 periodic examination audiogram which discloses normal hearing, the January 2011 VA examination report, and the lay evidence, are all unfavorable to the claim.  The preponderance of the evidence establishes that the criteria for service connection for hearing loss or tinnitus, claimed as incurred during ACDUTRA or INACDUTRA, are not met.  The claims must be denied. 

2.  Claims for service connection for ear infection and high fever

In June 1961 the Appellant was treated for a "cold" and temperature of 103.6 degrees.  The Appellant's temperature was 98.6 degrees the following day when the Appellant returned for reevaluation.  In July 1961, the Appellant was treated for "Trouble with l[eft] ear."  In August 1961, the Appellant sought evaluation for "Plugged R[ight] ear."  There is no report of ear infection on periodic examinations or during a period of INACDUTRA in 1962, 1963, 1964, or 1965.  In July 1965, the Appellant was referred for an electrocardiogram based on a complaint that his heart would pound occasionally.  This evidence demonstrates that no complaint regarding ear infection or high fever was reported by the Appellant in 1965.

In his formal claim submitted in October 2010, the Appellant stated that he had problems with "infections" for over 44 years but never did anything about it until 2010.  Because the Appellant had ACDUTRA and INACDUTRA, without service defined as "active," he must show that he was disabled during a period of ACDUTRA or INACDUTRA as a result of a disease or injury.  

Assuming that the episodes during which the Appellant sought medical treatment during ACDUTRA may be considered "disability," the absence of objective diagnosis or history of a disability related to those episodes of treatment during the remainder of the Appellant's reserve service establishes that the diseases treated resolved and did not result in chronic disability.  

There are private clinical records dated from 2001 through 2009 which fail to support the Appellant's lay statements that "infections" have been present for the past 44 years.  The Board points out that the statement that "infections" have been present for 44 years does not provide evidence of chronicity and continuity of symptoms.  It has been nearly 50 years since the Appellant was last treated during ACDUTRA for an "infection" in August 1961.  

To the extent that the Appellant's statements may be interpreted as providing evidence of chronicity and continuity of "infections" treated during a period of ACDUTRA in 1961, the Appellant's statements are not credible.  In particular, the clinical evidence establishes that the Appellant was treated by a variety of medical providers during the period from 2001 through 2009.  It is not credible that an "infection" would have been present during that time and remained unreported, undiagnosed, and untreated.  The Appellant's statement that "infection" has been present but was untreated because he "never did anything about it" is not credible.

In summary, the Board finds that the Appellant has no current disability due to infection, ear disorder, or residuals of high fever which is a manifestation of a disabling disease during a period of ACDUTRA in 1961.  The only evidence favorable to the appeal, statements provided by the Appellant, are not credible.  The preponderance of the evidence is against the claim.  The appeal may not be granted.  

5.  Claim for service connection for a disorder of the eyes

The Appellant began his period of ACDUTA on February 24, 1961.  On March 1, 1961, less than one week later, "defective vision, correctable to 20/20," was noted.  The Appellant's vision was described as 20/50 in the right eye, 20/30 in the left eye.  In August 1961, the Appellant was examined for release from ACDUTRA.  He had 20/50 vision in the right eye, 20/30 vision in the left eye.

The Appellant first enlisted in the USMCR in December 1960.  His examination for purpose of that enlistment did not disclose defective vision.  However, when a claimant's only service has been ACDUTRA, the presumption of soundness (the presumption of being in sound condition upon entry into service) does not apply unless service connection has previously been established for a separate disease or disability.  Paulson v. Brown, 7 Vet. App. 466 (1995).  Thus, there is no presumption that the Appellant had 20/20 vision when he began ACDUTRA on February 24, 1961.  No disease or injury was noted or reported between February 24, 1961, and March 1, 1961.  The Board finds that the Appellant's defective vision was present when he began ACDUTRA on February 24, 1961.  

In Wagner v. Principi, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained the interplay between the statutory presumptions of soundness and aggravation contained in 38 U.S.C. §§ 1111 and 1153.  370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit neatly summarized the burden-shifting framework as follows:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.

In this case, there is no presumption of soundness.  The fact that the Appellant's defective vision was not aggravated during ACDUTRA is demonstrated by comparison of his vision at induction in to ACDUTRA as compared to release from ACDUTRA, because the vision was exactly the same, unchanged.  Service connection cannot be granted, since the defective vision was shown on entry.  Service connection on the basis of aggravation is not warranted, as the Appellant's vision was unchanged.  

The Board further notes that some disabilities, such as congenital or developmental defects and refractive error of the eye, are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c).  Under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  

There is no evidence in the service treatment records that the Appellant incurred a disease or injury to either eye.  There is no diagnosis of any disease or injury affecting vision before the Appellant was released from ACDUTRA in August 1961, nor does the Appellant so contend.  The Appellant contends only that he is entitled to service connection because he "was seen by eye doctor and was required to wear glasses."  See Statement signed by Appellant on August 26, 2010.  The Appellant's statement that he was "seen" by an eye doctor in service does not establish that the disorder for which he was seen was first manifested in service, since the Appellant is not entitled to a presumption of soundness at entry into ACDTURA.  As noted above, because the Appellant's vision was exactly the same on objective examination one week after entry into ACDUTRA as it was at the end of the period of ACDUTRA, the evidence clearly establishes that there was no aggravation of the disorder present at induction during the period of ACDUTRA.    

Absent superimposed disease or injury, service connection may not be allowed for congenital or developmental refractive error defects of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id; Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).   

The Board notes that no diagnosis of the basis for the Appellant's "defective vision" was assigned.  Therefore, the denial of service connection for "defective vision" is not based on a finding that the Appellant's defective vision was due to a congenital defect.  The Board notes, however, that medical evidence that the Appellant's defective vision was due to refractive error would preclude service connection for defective vision as a matter of law, as service connection for a refractive error of the eyes is precluded by the regulations governing benefits administered by VA.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439 (1992)(congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations, but may not be granted for a congenital or developmental "defect," such as refractive error of the eyes; service connection may be granted for such disorder only if additional disability due to disease or injury is superimposed upon such defect in service.  VAOPGCPREC 82-90).  


The Appellant's testimony as to personal observations regarding the deterioration of his vision during service do not establish sound condition on entry or aggravation, since his observations conflict with the objective medical evidence of vision.  The Appellant's statements that his vision deteriorated during service are contradicted by the objective evidence of record.  The statutory provisions regarding reasonable doubt are not applicable, as there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).  The claim for service connection for defective vision, including on the basis of aggravation, where the Appellant's service was ACDUTRA and INACDUTRA only, must be denied. 
 

ORDER

The appeal for service connection for hearing loss is denied.

The appeal for service connection for tinnitus is denied. 

The appeal for service connection for ear infections is denied.

The appeal for service connection for high fever is denied.

The appeal for service connection for an eye disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


